Citation Nr: 0525850	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  05-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In August 2005, the veteran, with his 
spouse as an observer, testified from the Indianapolis RO at 
a videoconference hearing before the undersigned sitting in 
Washington, DC.  The veteran voluntarily testified without 
the assistance of his representative who was not available at 
the time of the hearing.  


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the claim decided herein has been obtained.  

2.  There is no evidence that any psychiatric disorder was 
noted at service entrance, and the evidence of record does 
not establish that bipolar disorder clearly and unmistakably 
existed prior to service.  

3.  There is competent medical evidence that the veteran's 
bipolar disorder was present in service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance has not 
been rebutted.  38 U.S.C.A. § 1111 (West 2002).  

2.  Bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & West Supp. 2005); see 38 C.F.R. § 3.159 (2004)) 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  The Board has 
considered whether further development and notice is required 
under the VCAA with respect to the claim decided here.  The 
Board concludes that no useful purpose would be served by 
such action, and there is no harm to the veteran as this 
decision is favorable to him.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Notwithstanding the lack of evidence of disease or 
injury during service, service connection may still be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has said the 
word "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable.  
Vanserson, 12 Vet. App. at 258, (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)); cf. Crippen v. Brown, 
9 Vet. App. 412 (1996) (stating that "clear and unmistakable 
error: means an error that is undebatable).  

In this case, VA has been unable to obtain the veteran's 
service medical records other than his separation examination 
report.  The RO has stated that efforts to obtain the 
veteran's service medical records from all potential sources 
were unsuccessful.  The National Personnel Records Center 
(NPRC) has reported that the veteran's service medical 
records may have been destroyed in a fire at NPRC in 1973.  
In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

In the absence of the report of the veteran's service 
entrance examination, there is no indication that any 
psychiatric disorder was noted at the time of the 
examination, acceptance, and enrollment into service in 1955.  
As noted above, under such circumstances, the veteran must be 
presumed to have been in sound condition at service entrance 
unless there is clear and unmistakable evidence that his 
bipolar disorder existed prior to service and that the 
disease was not aggravated by service.  

On review of the record, the only evidence concerning the 
veteran's condition prior to service is the report of an 
October 2003 VA psychiatric examination wherein the examiner 
stated that it is likely that manifestations of the veteran's 
bipolar illness preceded his entrance into service.  The 
examiner based that statement on the history given by the 
veteran at the examination that between his sophomore and 
junior year of college he felt angry and depressed, had lack 
of energy and marked weight gain lasting approximately four 
months.  

In the Board's judgment, the opinion of the examiner that it 
is likely that manifestations of the veteran's bipolar 
disorder preceded service cannot be found to be clear and 
unmistakable evidence of pre-existence because the opinion 
was based wholly on history provided by the veteran.  In this 
regard, the Court has observed that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value and does not serve to verify the occurrences described.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As the 
veteran's report of his pre-service history is not 
corroborated by any other evidence, the examiner's statement 
that it is likely that manifestations of the veteran's 
bipolar preceded service entrance simply cannot be regarded 
as undebatable evidence that bipolar disorder existed prior 
to the veteran's service.  The Board therefore finds that the 
evidence that the veteran's bipolar disorder existed prior to 
service is not clear and unmistakable and concludes that the 
presumption of soundness at service entrance has not been 
rebutted.  

In view of the foregoing, the veteran is presumed to have 
been in sound condition at service entrance, and the matter 
to be determined is whether it may be concluded bipolar 
disorder was incurred in service.  In other words, where the 
presumption of sound condition at entrance to service cannot 
be rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection -(here, bipolar disorder) must be 
assumed as a matter of law.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  

To establish service connection for a claimed disability 
requires medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

There is extensive VA and private medical evidence showing 
that the veteran currently has a diagnosis of bipolar 
disorder, which satisfies the requirement of medical evidence 
of current disability.  The remaining requirements are 
evidence of in-service occurrence of disease and medical 
evidence of a nexus between service and the current 
disability.  

The veteran's service separation examination was in October 
1956, and at that time the examiner reported that psychiatric 
clinical evaluation was normal.  He also noted that with the 
exception of childhood diphtheria, sinusitis since before 
service, a pre-service appendectomy and treatment for 
glycosuria in February 1956, the veteran had no other 
significant medical history.  After the separation 
examination, in a letter dated in December 1956, the 
Registrar of the U.S. Army Hospital, Fort Benning, Georgia, 
notified the veteran's mother that the veteran was at the 
time a patient on a closed neuropsychiatric ward and was 
suffering what was commonly called a "nervous breakdown."  
The Registrar said that the veteran was at times mentally 
confused and might show some indication of this should he 
write letters home.  This letter serves as evidence of in-
service incurrence of psychiatric disease as it shows that 
the veteran was hospitalized with what the service department 
called a nervous breakdown in service (service separation was 
in late January 1957) in a closed neuropsychiatric ward.  

Medical records dated in October 2002 show that at that time, 
which was prior to having filed a VA service connection 
claim, the veteran reported that in his last month of service 
he got into an altercation with a superior officer over a 
woman and checked himself into the hospital to avoid being 
court martialed and was there for 30 days.  This evidence and 
the December 1956 letter were before the VA examiner in 
October 2003 when he examined the veteran and arrived at the 
diagnosis of manic depressive (bipolar) disease.  At the 
October 2003 VA examination, the veteran reported that during 
the last several months of service he was not able to sleep, 
had agitation, got into multiple fights, and experienced 
hypersexuality, finally threatening to kill the husband of a 
woman with whom he was having an affair.  

After examination of the veteran and review of the record, 
the VA examiner stated that it is likely that the veteran's 
first irritable, manic and erotomanic episode of his bipolar 
illness occurred near the time he left the Armed Forces.  
This statement by the VA examiner serves as the medical 
evidence of nexus between current disability and service 
required for the grant of service connection.  

In summary, the three required elements to establish service 
connection have been satisfied.  There is medical evidence of 
current psychiatric disability, bipolar disorder.  The 
December 1956 letter shows that the veteran was hospitalized 
in a neuropsychiatric ward in service and mentally confused 
providing evidence of disease in service, and the statement 
of the VA examiner in October 2003 is competent medical 
evidence that the veteran's current bipolar disorder is 
related to that incident of service.  The claim must be 
allowed.  


ORDER

Service connection for bipolar disorder is granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


